UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)

VINCENTE TROY HUNT, )
)

Plaintiff, )

)

v. ) Civil Action No. 18-2764 (UNA)

)

U.S. DEPARTMENT OF STATE, et al., )
)

Defendants. )

)

MEMORANDUM OPINION

 

This matter is before the Court on the plaintiffs application to proceed in forma pauperis
and his pro se complaint styled “Complaint for Mandamus Order to Enforce a LaW Enforcement
Direct Order.” According to the plaintiff, his minor daughter is the beneficiary of a trust, see
Compl. 1[ l7, the assets of Which “are registered in the Treasury Department of the Mexican State
of Sinaloa,” id. 11 18. The plaintiff is the trustee, id. 11 l7, and “only the governor of the State of
Sinaloa has the authority to sign over to [the plaintiff] officially, all property in the possession of
banks Within,” id. 11 19, including the assets of the trust at issue. The plaintiff alleges that his
daughter Was kidnapped in Mexico in 2003'by Humberto Martinez-Mesa, who intended to keep
her until she “Was no longer a minor child Whereby [she] could then be forced to sign over
[assets in a trust],” id. 11 l7, Without the plaintiffs consent In this action, the plaintiff seeks an
order directing the President of the United States to rescue his daughter, id. 11 27, and an order the
defendants “to [c]ause the Governrnent of Mexico to return the assets belonging to the [t]rust of

Which [his daughter] is a [b]eneficiary, id. 1 28.

This is not the first time that Plaintiff has brought his claim before this Court. He filed
suit in October 2017, requesting that the defendants issue an extradition order for his daughter
See Hunt v. United States, Civil Action No. l7-2144 (Oct. 5, 2017). Judge Contreras denied his
requested relief for failure to state a claim. See Hum‘ v. United States, No. 17-2144, 2017 WL
87925 53 (D.D.C. Nov. 20, 2017). Under the doctrine of res judicata, “a subsequent lawsuit will
be barred if there has been prior litigation (l) involving the same claims or cause of action, (2)
between the same parties or_their privies, and (3) there has been a final, valid judgment on the
merits, (4) by a court of competent jurisdiction.” Smalls v. United States, 471 F.3d 186, 192
(2006) (citation omitted). Here, Plaintist suit involves the same claim (an order directing the
President to rescue his daughter), against the same parties (the United States, the President, and
the State Department), and there is a final, valid judgment

To the extent that the plaintiffs suit names new defendants_ “Steven Kling” of the
Federal Bureau of Investigations “And others*”_ he has failed to satisfy the standard for
obtaining a writ of mandamus to “compel an officer or employee of the United States or any
agency thereof to perform a duty owed to the plaintif .” 28 U.S.C. § 1361. “[M]andamus is
‘drastic’; it is available only in ‘extraordinary situations.”’ In re Cheney, 406 F.3d 723, 729
(D.C. Cir. 2005) (citations omitted). Only if “(l) the plaintiff has a clear right to relief; (2) the
defendant has a clear duty to act; and (3)| there is no other adequate remedy available to the l
plaintiff,” Thomas v. Hola'er, 750 F.3d 899, 903 (D.C. Cir. 2014), is mandamus relief granted.
Plaintiff’s complaint contains no allegations addressing these elements, and thus fails to satisfy

the requirements of Rule 8(a) and Rule 12(b)(6). Fed. R. Civ. P. 8(a); Fed. R. Civ. P. 12(b)(6).

Accordingly, the Court will grant the plaintiff leave to proceed in forma pauperis, deny
the request for a writ of mandamus, and dismiss this civil action. An Order accompanies this

Memorandum Opinion.

DATE: January I_U, 2019 ' )OL</F//; l> ‘ //Loq’.)

Uliite\d» States Dlistrict Judge

 

